                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION   :
d/b/a MITREND,
                                 :
                Plaintiff,                             Civil Action
       v.                        :                     No. 19-12053-IT

EMC CORPORATION, DELL                            :
TECHNOLOGIES INC., and DELL INC.,
                                                 :
                       Defendants.
                                 :
---------------------------------x
-
            JOINT STATUS REPORT CONCERNING DOCUMENT
     DISCOVERY AND JOINT MOTION TO AMEND SCHEDULING ORDER

               Plaintiff Timmins Software Corporation and Defendants EMC Corporation, Dell

Technologies Inc., and Dell Inc. (collectively, the “Parties”) hereby jointly submit this status

report and motion to: (1) update the Court on the progress that the Parties have made on

document discovery; and (2) request that the Court adjust certain case event deadlines in the

Scheduling Order (Docket No. 51), as subsequently amended (see Docket Nos. 56, 68), in light

of the Parties’ ongoing good faith efforts to complete discovery. To that end, the Parties have

met-and-conferred and reached agreement regarding a Second Amended Scheduling Order.

The Parties’ Proposed Second Amended Scheduling Order is attached hereto as Exhibit 1.

               The Parties (Docket No. 52) initially requested that the Court adjust the deadline

for the substantial completion of document discovery by two months, from June 5, 2020 to

August 21, 2020, in light of, among other reasons, the difficulties, delays, and uncertainty

occasioned by the COVID-19 pandemic. (Docket No. 53.) At that time, the Parties believed that

a minor schedule adjustment to the substantial completion of document production date was

reasonable and necessary, and that the remaining fact discovery deadlines would be able to
remain intact. Unfortunately, however, the complications caused by the COVID-19 pandemic

proved more challenging than initially anticipated, leading the Parties to request an extension of

other case deadlines, as well as a further extension of the date for substantial completion of

document production. (Docket No. 54.)

               As of the revised substantial completion of document production date (November

13, 2020), the Parties had each produced hundreds of thousands of pages of documents, which

required substantial time to review and analyze. Additionally, over the subsequent months, the

parties have continued to work together cooperatively to define the nature and scope of

document production, and reach resolution on any outstanding objections or issues. These

efforts, combined with continuing difficulties imposed by the COVID-19 pandemic, have caused

a further unexpected delay in the completion of discovery in this matter.

               As such, the Parties respectfully request that the Court adjust the Amended

Scheduling Order to extend the remainder of the case event schedule to align with the

approximate original timeline of events in the Amended Scheduling Order. The below chart

compares the current and proposed deadlines:

           Case Event                      Current Date                     Proposed Date
 Completion of Fact                        April 13, 2021                September 22, 2021
 Depositions
 Completion of Fact Discovery              April 20, 2021                September 22, 2021
 (On All Claims,
 Counterclaims, and
 Affirmative Defenses)
 Disclosure of Expert                      May 25, 2021                     October 27, 2021
 Witnesses and Reports
 Disclosure of Rebuttal Expert             June 29, 2021                  December 1, 2021
 Witnesses and Reports
 Completion of Expert                      July 27, 2021                    January 28, 2022
 Discovery
 Dispositive Motions Filed               August 12, 2021                  February 14, 2022
 Opposition to Dispositive              September 14, 2021                 March 18, 2022
 Motions Filed

                                                 2
 Reply Briefs to Dispositive             September 21, 2021               March 25, 2022
 Motions (if allowed)


               The Parties provide the following grounds for their request:

           1. On January 29, 2020, the Parties jointly submitted a proposed scheduling order

(Docket No. 31) in advance of a scheduling conference with the Court.

           2. On February 5, 2020, the Parties appeared at a scheduling conference and, among

other things, discussed the proposed scheduling order. During the conference, the Court

indicated that the Parties’ proposed dates seemed appropriate. As a result, the Parties began

working within their proposed framework.

           3. The following month, on March 10, 2020, Governor Baker issued a State of

Emergency due to the COVID-19 pandemic. As the Court is aware, following Governor Baker’s

declaration of a State of Emergency, on March 12, 2020, this Court began issuing a series of

notices and general orders acknowledging the pandemic and making adjustments to account for

the pandemic. (E.g., In Re: Coronavirus Public Emergency Order Concerning Access to Court

Facilities, D. Mass. General Order 20-1 (Mar. 12, 2020).)

           4. On April 23, 2020, the Court entered a Scheduling Order (Docket No. 51) that

adopted the Parties’ previously-proposed deadlines.

           5. On June 5, 2020, the Parties jointly filed a status report and motion to extend the

deadline for substantial completion of document production to August 21, 2020. (Docket No.

52.) Because the Parties did not request an adjustment to the remainder of the case schedule, the

time between “substantial completion” and the deadline for fact depositions was shortened by

two months from the original schedule.




                                                3
           6. On June 8, 2020, the Court granted the Parties’ joint motion for a limited

extension of the deadline for the substantial completion of document production to August 21,

2020, but left all other deadlines unchanged. (Docket No. 53.)

           7. On August 21, 2020, the Parties jointly filed a status report and motion to amend

the scheduling order in light of ongoing complications and delays caused by the COVID-19

pandemic. (Docket No. 54.)

           8. On August 24, 2020, the Court granted the Parties’ joint motion and entered an

Amended Scheduling Order. (Docket No. 56.)

           9. On November 13, 2020, the Parties substantially completed document production,

having each produced hundreds of thousands of pages of documents.

           10. On January 15, 2021, following the “substantial completion” date, the Court

granted the Parties leave to amend their respective claims and counterclaims. (Docket Nos. 78,

79.) Plaintiff filed its Second Amended Complaint that same day. (Docket No. 81.)

           11. On January 29, 2021, Defendants filed their Answer to Plaintiff’s Second

Amended Complaint and Amended Counterclaims. (Docket No. 82.)

           12. The Parties have continued to work to investigate their claims and defenses,

review the large amount of material that has been produced in this case, and cooperatively

resolve any outstanding objections or issues concerning fact discovery.

           13. These activities, in connection with ongoing complications caused by the

COVID-19 pandemic, have taken longer to complete than the Parties initially anticipated, which

has caused delays in the ability of the parties to prepare for and conduct fact witness depositions.

As such, the Parties believe that that an extension of the time to complete fact witness

depositions is necessary and appropriate.



                                                 4
           14. The remainder of the proposed deadlines are extended to maintain where

practicable the spacing of events that the Parties initially contemplated and the Court allowed;

certain deadlines have been further extended to account for scheduling difficulties and for the

convenience of witnesses. A [Proposed] Second Amended Scheduling Order is attached hereto

as Exhibit 1.

                WHEREFORE, the Parties respectfully request that the Court amend the

Amended Scheduling Order as indicated above and enter the [Proposed] Second Amended

Scheduling Order submitted herewith. All other information in the Amended Scheduling Order

will remain unchanged.




                                                 5
Dated: April 13, 2021                Respectfully submitted,
       Boston, Massachusetts

/s/ Benjamin M. Stern                /s/ Christopher G. Clark
Benjamin M. Stern (BBO #646778)      Kurt Wm. Hemr (BBO #638742)
Robert Hover (BBO #685975)           Christopher G. Clark (BBO #663455)
VERRILL DANA LLP                     SKADDEN, ARPS, SLATE,
One Federal Street                       MEAGHER & FLOM LLP
Boston, Massachusetts 02108          500 Boylston Street
(617) 309-2600                       Boston, Massachusetts 02116
bstern@verrill-law.com               (617) 573-4800
rhover@verrill-law.com               kurt.hemr@skadden.com
                                     christopher.clark@skadden.com
Sara Hirshon (BBO #662202)
VERRILL DANA LLP                     P. Anthony Sammi (admitted pro hac vice)
One Portland Square                  Douglas R. Nemec (admitted pro hac vice)
Union Street                         SKADDEN, ARPS, SLATE,
Portland, Maine 04112                   MEAGHER & FLOM LLP
(207) 774-4000                       One Manhattan West
shirshon@verrill-law.com             New York, New York 10001
                                     (212) 735-3000
Counsel for Plaintiff                anthony.sammi@skadden.com
Timmins Software Corporation d/b/a   douglas.nemec@skadden.com
Mitrend
                                     Counsel for Defendants
                                     EMC Corporation, Dell Technologies Inc.,
                                     and Dell Inc.




                                     6
